 

EXHIBIT 10.2

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made and entered
into as of 28th day of February 2020 by and between Sodium LLC, a Delaware
limited liability company, (hereinafter referred to as "Landlord"), having an
office for purposes of notices hereunder at 2450 N Street, N.W., Washington, DC
20037 and Cogent Communications, Inc. a Delaware corporation (hereinafter
referred to as "Tenant"), having an office for purposes of notices hereunder at
2450 N Street, N.W., Washington, DC 20037.

 

R E C I T A L S

 

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
May 1, 2015 (the “Original Lease”), regarding the lease of forty three thousand
one hundred and seventeen (43,117) square feet of space (4,259 square feet on
the first floor; 19,608 square feet on the fourth floor and 19,250 square feet
on the fifth floor) (the “Demised Premises”) of the building located at 2450 N
Street, N.W., Washington, DC 20037 (the “Building”), all as more particularly
described in the Original Lease. The Original Lease, as modified by this
Amendment, shall be referred to herein as the “Lease”;

 

AND WHEREAS, the Lease Term of the Lease is scheduled to expire on May 10, 2020
and Landlord and Tenant desire to extend the Lease Term of the Original Lease
upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.          Incorporation of Recitals. The foregoing recitals are incorporated
by reference as if fully set forth herein.

 

2.          Capitalized Terms. All terms capitalized but not defined herein
shall have the same meaning ascribed to such terms in the Original Lease.

 

3.          Controlling Language. Insofar as the specific terms and provisions
of this Amendment purport to amend or modify or are in conflict with the
specific terms, provisions and exhibits of the Original Lease, the terms and
provisions of this Amendment shall govern and control; in all other respects,
the terms, provisions and exhibits of the Original Lease shall remain unmodified
and in full force and effect.

 

4.          Extension of Lease Term. Effective as of the date hereof, the Lease
Term shall be modified so as to include the sixty (60) month period commencing
on May 11, 2020 and expiring on May 10, 2025 (such period, the “Renewal Term”).
All references in the Lease to the Lease Term shall be deemed to mean the Lease
Term as extended by the Renewal Term.

 





 

 

5.          Fixed Annual Rent. During the Renewal Term, the Fixed Annual Rent
shall continue to be the same as during the initial Lease Term.

 

6.          No Further Amendments. Except as amended herein, the Lease, as
amended, shall remain in full force and effect.

 

7.          Counterparts. This Amendment may be executed by counterparts, each
such counterpart shall be deemed to be an original, but all such counterparts
together shall constitute but one contract. The parties hereby acknowledge and
agree that facsimile signatures or signatures transmitted by electronic mail in
so-called “PDF” format shall be legal and binding and shall have the same full
force and effect as if an original of this Amendment had been delivered.
Landlord and Tenant (i) intend to be bound by the signatures on any document
sent by facsimile or electronic mail, (ii) are aware that the other party will
rely on such signatures, and (iii) hereby waive any defenses to the enforcement
of the terms of this Amendment based on the foregoing forms of signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 



  LANDLORD:           Sodium LLC,   Delaware limited liability company       By:
/s/David Schaeffer   Name: David Schaeffer   Title: Managing Member          
TENANT:           Cogent Communications, Inc.,   a Delaware corporation        
  By: /s/ John Chang   Name: John Chang   Title: Vice President and Chief Legal
Officer

 





 